 82DECISIONS OF NATIONALLABOR RELATIONS BOARDEI-Ge Potato Chip Company,Inc.andLocal 430,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 4-CA-4596October 7, 1968DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND ZAGORIAOn July 17, 1968, Trial Examiner Charles W.Schneider issued his Decision in the above-entitledproceeding, granting General Counsel's Motion forSummary Judgment, on the ground that there are nounresolved issues requiring an evidential hearing andfinding that the Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended The Trial Examiner recommended that theRespondent cease and desist from such unfair laborpractices and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-mem-ber panel.The Board has considered the Trial Examiner'sDecision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby adopts as its Order, the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, El-Ge Potato ChipCompany, Inc., York, Pennsylvania, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONTHE REPRESENTATION PROCEEDING'CHARLES W. SCHNEIDER, Trial Examiner. Upon peti-tion for certification as collective-bargaining representativefiled on September 28, 1967 by Teamsters Local Union No.430, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein called the173 NLRB No. 19Union, the Regional Director for Region 4 of the Board onOctober 25, 1967, approved a Stipulation for CertificationUpon Consent Election executed by El-Ge Potato ChipCompany, York, Pennsylvania, herein called the Respondent,and by the Union The appropriate bargaining unit wasstipulated to be the unit found appropriate hereinafter.Pursuant to the stipulation, an election by secret ballot wasconducted on November 17, 1967, under the supervision anddirection of said Regional Director. Immediately following theelection, the parties were served with copies of the tally ofballots which showed that of approximately 24 eligible voters,24 cast ballots, of which 12 were for, and 11 were against theUnion. There was 1 challenged ballot, sufficient to affect theresultsof the electionOn November 24, 1967, the Re-spondent filed timely objections to conduct affecting theresultsof the election alleging- (1) that the Respondent'semployees were coerced and restrained in the exercise of theirrightsguaranteed under the Act, and were denied theopportunity to make a free, fair and reasoned choice in theelection, and (2) that the Union had interfered with theelection by certain described conductThe Regional Director for Region 4 conducted an investiga-tion of the challenge and objections On January 18, 1968, theRegional Director issued a Report and Recommendation onObjections and Challenge in which he found and recommendedthat the challenge to the ballot of Daniel Sharp be sustainedand his ballot not be counted. The Directoi further found thatthe Respondent's objections raised no substantial or materialissues with respect to the election, and recommended to theBoard that the objections be dismissed Thereafter on Febru-ary2, 1968, Respondent filed timely exceptions and asupporting brief with the Board relating to the RegionalDirector's ruling on the Objections to Conduct Affecting theResults of the Election No exception was filed to the RegionalDirector's recommendation concerning the challenged ballot.On March 7, 1968, the Board issued its Decision andCertification of Representative in which it found that Re-spondent's exceptions raised no material or substantial issuesof fact or law warranting reversal of the Regional Director'sfindingsand recommendationsAccordingly, theBoardadopted the Regional Director's findings, conclusions, andrecommendations and certified the Union as the exclusivecollective-bargaining representative of the employees in theappropriate unit.THE COMPLAINT CASEOn April 22, 1968, the Union filed the unfair labor practicecharge involved in the instant case, in which it alleged thatsince on or about March 26, 1968, and continuously there-after, the Respondent has refused and is refusing to bargainwith the Union.On April 30, 1968, the General Counsel, by the RegionalDirector of Region 4, issued a complaint and notice of hearingalleging that the Respondent had committed unfair laborIAdministrative or officialnotice istaken of the record in therepresentation proceeding,Case 4-RC-7499, as the term "record" isdefined in Sections 102.68 and102.69 (f) of the Board'sRules (Rulesand Regulations and Statements of Procedure,National Labor RelationsBoard, Series 8, as revisedJanuary 1,1965).SeeLTV Electrosystems,Inc., 166 NLRBNo 81,enfd. 388 F.2d 683 (C.A. 4, 1968),GoldenAge Beverage Co.,167 NLRB No.24, Intertype Co v. Penello,269F Supp. 573 (D.C. Va., 1967),Follett Corp,164 NLRB No. 47, enfd.397 F 2d 91 (C.A. 7, 1968),Section 9(d) of the NLRA. EL-GE POTATO CHIP CO.83practices in violation of Section 8(a)(1) and (5) and Section2(6) and (7) of the Act by refusing to bargain with the Unionupon request In due course the Respondent filed its answer tothe complaint in which certain allegations of the complaintwere admitted and others denied.In its answer the Respondent admits the following allega-tions of its complaint. (1) jurisdictional, (2) that the Union is alabor organization within the meaning of Section 2(5) of theAct, and (3) that the unit is appropriate. Respondent deniesthe allegations contained in paragraphs 5, 6, 7, 8, 9, 10, 11,and 12, of the complaint wherein it is alleged (1) a majorityof the employees designated and selected the Union in theNovember 17, 1967, election as their bargaining representative,but admits that an election was held in the unit and that theBoard issued a certification on March 7, 1968, (2) that theUnion has been and is now the exclusive representative forpurposes of collective bargaining of a majority of the em-ployees in the unit, (3) that commencing on or about March26, 1968, and continuing to date, the Union requested, and iscontinuing to request Respondent to meet and bargaincollectively, (4) that commencing on or about April 17, 1968,and continuing to date, Respondent refused and continues torefuse, to bargain collectively with the Union as the collective-bargaining representative of all the employees, notwithstandingthat the Union was, and is, the duly designated exclusivecollective-bargaining representative of the employees, and (5)that by the refusal to bargain, in connection with the otherallegations described the Respondent did engage in, and isengaging in unfair labor practices affecting commerce withinthe meaning of the ActUnder date of May 17, 1968, received May 20, Counsel forthe General Counsel filed a Motion for Summary Judgment onthe Pleadings and for Issuance of Trial Examiner's Decisionand Recommended Order and a memorandum in support ofsaidmotion, in which he contends that the pleadings con-sidered together with the official Board record in the under-lying representation proceeding, Case 4-RC-7499, raise noissues requiring a hearing, that Respondent's defense set forthin its answer raises no litigable question of fact, and, as amatter of law, Respondent has no valid defense to thecomplaint.On May 20, 1968, I issued an Order directing the parties toshow cause as to whether or not General Counsel's Motionshouldbe granted. On June 4, 1968, Counsel for theRespondent filed a Statement in Opposition to the GeneralCounsel's Motion for Summary Judgment. On June 7, 1968,Counsel for the Charging Party, filed a letter dated June 3,1968, in which he stated that the Charging Party's position wasthat the motion should be granted.It appearing that the Motion papers provided no basis forresolution of an apparent factual issue as to whether theRespondent refused to bargain with the Union as alleged inparagraph 8 of the complaint, I issued an Order on June 17,1968, denying the Motion for Summary Judgment, withoutprejudice to the submission of further material bearing on thatissue.On June 24, 1968, Counsel for the Respondent filed aStatement in Support of the Trial Examiner's Order. On thesame day counsel for the General Counsel submitted anaffidavit, dated June 19, 1968, by William A. Widmer III,attorney for the Union, to establish the refusal to bargain. OnJune 25, 1968, 1 issued a further older affording theRespondent until July 2, 1968, to file a response to theaffidavitOn June 27, 1968, 1 received an answer from theRespondent dated June 26, 1968, to the affidavit of AttorneyWidmer. No other response has been received As appears morefullyinfra,Ifind that the record now establishes that theRespondent refused to meet and bargain with the Union asrepresentative of the employees in the appropriate unit. To theextent that it denied the motion for summary judgment, theorder of June 17, 1968, is reconsidered and withdrawn.RULING ON MOTION FOR SUMMARYJUDGMENT ON THE PLEADINGSRespondent contends that General Counsel's Motion forSummary Judgment on the Pleadings should be denied for thereason that (1) Respondent is entitled by law to a hearing, and(2) there are unresolved issues of fact and credibility raised byRespondent's objections in Case 4-RC-7499 which were notresolved in the Regional Director's Report on Objections andwhich can only be resolved by a hearing.Respondent contends (citingN.L.R.B. v. KVP SutherlandPaper Company,356 F 2d 671 (C.A.6),N.L.R.B. v. BataShoe Co.,377 F. 2d 821 (C.A.4); N.L.R B v. Lamar ElectricMembership Corp.,362 F 2d 505 (C A5), N.L.R.B. v. LordBaltimore Press, Inc.,300 F. 2d 671 (C A4), N.L.R B. v.Polnsett Lumber & Manufacturing Co.,221 F. 2d 121 (C.A.4); and the Board's brief to the Supreme Court (p. 12) in thecase ofAmerican Federation of Labor v N L R B ,308 U.S.401) that Section 10(b) of the Labor Management RelationsAct, as amended, Section 5 of the Administrative ProcedureAct,and Section 101.10 of the Board's Statements ofProcedure, entitle Respondent to a hearing as a matter of right.The Respondent further contends such right may not beabrogated by the Board by a summary judgment procedure forwhich there is no provision in the Board's Rules andRegulations, andwhichwould in any event not be incompliancewith the notice and hearing requirements ofSection 4 of the Administrative Procedure Act I do not findthese propositions supported.The Respondent asserts that the election and the requestforbargaining by the Union were invalid and that it istherefore under no legal obligation to meet with and to bargainwith the Union. The questions as to the validity of theelection, and the merit of the Respondent's objections toconduct affecting the results of the election, were raised by theRespondent and were decided by the Regional Director andthe Board in the representation proceeding Those issues havethus been adjudicated. It is established Board policy, in theabsence of newly discovered or previously unavailable evidenceor special circumstances, not to permit litigation before a trialexaminer in an unfair labor practice case of issues which wereor could have been litigated in a prior related representationproceeding.22HowardJohnsonCompany,164 NLRB No.121,MetropolitanLife Insurance Company,163 NLRB No.71, seePittsburgh Plate GlassCo. v. N.L.R.B.,313 U.S 146, 162(1941),Rules and Regulations andStatements of Procedure, National Labor Relations Board, Series 8 asrevised January 1, 1965, Sections 102.67(f), and 102.69(c) 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis policy is applicable even though no formal hearing onobjections has been provided by the Board. Sucha hearing isnot a matter of right unless substantial and materialissues areraisedby the objections 3 The cases cited by the Respondentdo not negate this proposition, they merely hold that wheretherearesubstantial and material issues a heanng is required.The excerpt cited by the Respondent from the Board's briefin the case ofAmerican Federation of Labor v. N.L.R.B.,308U.S. 401, does not state the contrary. That passage is to beinterpretedas assertingthat an evidential hearing is required bySection 10(b) of the Act where there are material unresolvedfactual issues. Here the Board has determined that there arenone. The Board's findings are not resjudicatain the sensethat they cannot be reconsidered by the Board upon applica-tion, or reviewed by the courts. They are, however, binding onthe trial examiner at this stage of the proceeding, in theabsence of newly discovered or previously unavailable evidenceor special circumstances, none of which are asserted to bepresent here There being a refusal to bargain, as is hereinafterfound, there is noissuelitigable before a trial examiner, andtherefore no matter requiring hearing. In such circumstancesthe Board and the Trial Examiner have authority to entersummary judgment. In the case ofHany T. Campbell Sons'Corporation,164 NLRB No. 36, fn. 9, the Board said.The Respondent's contention that Section 5 of the Ad-ministrativeProcedure Act, Section 10(b) of the LaborManagement Relations Act, as amended, and the Board'sown Rules and Regulations,all guaranteean absolute rightto hearing is without merit. In circumstances such as these,where no litigable issues have been raised the Board mayentertain and rule upon Motions for Summary Judgment orJudgment on the PleadingsMoreover, the Board hasexercised these powers in numerouscases. SeeCollins &Aikman Corp,160 NLRB 1750;Brush Moore Newspapers,Inc.,161NLRB 1620, E-ZDavies Chevrolet,161 NLRB1380,Herbert Harvey, Inc.,162 NLRB 890;Carl SimpsonBuick, Inc,161NLRB 1389;The Puritan SportswearCorp.,162 NLRB 13, andFrito-Lay, Inc.,161 NLRB 950 4The use of summary judgment procedure in such circum-stanceshas been enforced by a number of courts. SeeBaumritterCorp.,386 F.2d 117 (C A. 1, 1967),PuritanSportswearCorp.,385 F.2d 142 (C.A. 3, 1967),LTVElectrosystems, Inc.,388 F 2d 683 (C.A 4, 1968),AerovoxCorp.,390 F.2d 653 (C.A. 4, 1968);Neuhoff Bros Packers,Inc.,362 F.2d 611 (C.A. 5, 1966),Tennessee Packers, Inc.,379 F.2d 172 (C A. 6, 1967),Follett Corp,397 F.2d 91 (C.A.7, 1968),Krieger-Ragsdale & Company, Inc,379 F 2d 517(C.A. 7, 1967),E-Z Davies Chevrolet,395 F.2d 191 (C.A. 9,1968).There being no unresolvedissues requiring an evidentialhearing the motion of the General Counsel for summaryjudgment on the pleadingsis granted,and I hereby make thefollowing further-3O.K Vanand Storage,Inc.,127 NLRB 1537, enf'd 297 F.2d 74(C.A. 5, 1961). And seeAir ControlWindowProducts, Inc.,335 F.2dIf there is nothing to hear, then a hearing is asenseless and useless formality." See alsoN.L.R.B. v. BataShoe Co.,377 F.2d821, 826(C.A.4, 1967).FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTEl-Ge Potato Chip Company, Inc , the Respondent, is, andhas been at all times material herein, a corporation dulyorganizedunder and existing by virtue of the laws ofPennsylvania. It maintains its principal office and place ofbusiness at York, Pennsylvania where it is engaged in themanufacture, sale, and distribution of potato chips and alliedfood products.In the course and conduct of its business operations,Respondent during the past year, manufactured and soldproducts valued in excess of $50,000 of which products valuedin excess of $50,000 were shipped directly to States of theUnited States other than the Commonwealth of Pennsylvania.Respondent is, and has been, at all times material herein, anemployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis,and has been at all times material herein, alabor organizationwithin themeaning of Section 2(5) of theAct.IIITHE UNFAIR LABOR PRACTICESThe following employees of the Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act-All truck drivers, warehousemen, and mechanics, includingthewarehouse clerk, leader, receiving clerk and extradrivers, but excluding all other employees, office clericalemployees, guards, and supervisors as defined in the Act.On November 17, 1967, a majority of Respondent'semployees in the said unit designated and selected the Unionas their collective-bargaining representative in a secret-ballotelection conducted under the supervision of the RegionalDirector of Region 4 of the National Labor Relations Board.On March 7, 1968, the National Labor Relations Board,after consideration of Respondent's objections to conductaffecting the results in the above-described election, certifiedthe Union as the exclusive collective-bargaining representativeof the employees in the appropriate unit.At all times since March 7, 1968, and continuously to thepresent, the Union has been the representative for the purposeof collective bargaining of the employees in the said unit, andby virtue of Section 9(a) of the Act has been, and is now, theexclusive representative of all the employeesin saidunit forthe purpose of collective bargaining with respect to rates ofpay,wages, hours of employment, and other terms andconditions of employment.4 See also UnionBros.,Inc.,162 NLRB 1505, and cases there cited,MetropolitanLifeInsuranceCo.,163NLRBNo.71,Red-MoreCorporation d/b/a Disco Fair,164 NLRB No.93,Ore-IdaFoods, Inc.,164 NLRB No.64; ContinentalNut Co.,164 NLRB No.72, LTVElectrosystems,Inc.,166 NLRB No. 81 (TXD). EL-GE POTATO CHIP CO.85The undisputed facts establish that following the certifica-tion the Union requested the Respondent to meet with it forthe purposes of collective bargaining and that the Respondentfailed and refused to do so. Thus, paragraph 7 of the complaintalleges that on March 26, 1968, the Union requested theRespondent to bargain in the appropriate unit. The answer inthis connection denies only that a "valid request" was made,for the reason that no valid election was conducted. Attachedto the motion for judgment as exhibit 6 is a copy of a letterdated March 26, 1968 from Union Attorney Widmer to theRespondent requesting that the Respondent meet and conferwith the Union respecting the conditions of employment inthe appropriate unit, and suggesting a specific time and placefor such meeting. The affidavit of Attorney Widmer, referredtosupra,establishes that this letter was sent to the Re-spondent. Respondent does not deny receipt, and makes noassertionthat it replied. Attorney Widmer's uncontestedaffidavit further establishes that, on April 17, 1968, havingreceived no reply to the March 26, letter or to a subsequentletter as to the Respondent's intentions (a copy of which isattached to the affidavit), he telephoned Attorney Wescott,then associated with the law firm representing the Respondentwho informed Widmer that the Respondent was going torefuse to bargain with the Union in order to test the Union'scertification. On these facts it is found, in accordance with theallegations of the complaint, that commencing on April 17,1968, the Respondent has refused and continues to refuse tobargain collectively with the Union as the representative of theemployees in the appropriate unit.By thus refusing to bargain collectively the Respondent hasengaged in unfair labor practices in violation of Section 8(a)(5)of the Act and has interfered with, restrained and coerced itsemployees in violation of Section 8(a)(1) of the Act.The aforesaid unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions and the entirerecord in the case, I recommend that the Board issue thefollowing(a)Upon request bargain collectively with Local 430,InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclusive repre-sentative of the employees in the appropriate unit with respectto rates of pay, wages, hours of employment, and other termsand conditions of employment, and embody in a signedagreement any understanding reached.(b) Post at its office and place of business in York,Pennsylvania, copies of the notice attached hereto marked"Appendix." Copies of said notice, on forms to be furnishedby the Regional Director for Region 4, shall, after being dulysigned by an authorized representative of the Respondent, beposted by the Respondent immediately upon receipt thereofand be maintained by it for a period of 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 4, in writing,withm 20 days from receipt of this Recommended Order, whatsteps the Respondent has taken to comply herewith 75 The purpose of this provision is to ensure that the employees inthe appropriate unit will be accorded the services of their selectedbargaining agent for the period provided by law. SeeMar-Jac PoultryCo,Inc.,136 NLRB785, CommerceCo d/b/aLamar Hotel,140NLRB 226, 229, enfd 328 F.2d 600 (CA. 5), cert. denied 379 U S.817 (1964),Burnett Construction Co.,149 NLRB 1419,1421, enfd.350 F.2d 57 (C.A. 10, 1965).6 In the event that this Recommended Order is adopted by theBoard,the words"aDecision and Order"shall be substituted for thewords "Recommended Order of a Trial Examiner"in the notice. In thefurther event that the Board'sOrder is enforced by a decree of a UnitedStates Court of Appeals,the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words"a Decision and Order."7 In the event these recommendations are adopted by the Board,this provision shall be modified to read:"Notify the Regional Directorfor Region 4, in writing, within 10 days from receipt of this Order whatsteps the Respondent has taken to comply herewith."ORDERA. For the purpose of determining the duration of thecertification the initial year of certification shall be deemed tobegin on the date the Respondent commences to bargain ingood faith with the Union as the recognized exclusivebargaining representative in the appropriate umt.5B.El-Ge Potato Chip Company, Inc., its officers,agents,successors, and assigns, shall1Cease and desist from:(a)Refusing to bargain collectively with Local 430, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusive collective-bar-gaining representative of the employees in the followingappropriate bargaining unit-All truck drivers, warehousemen, and mechanics, includingthewarehouse clerk, leader, receiving clerk and extradrivers, but excluding all other employees, office clericalemployees, guards, and supervisors as defined in the Act.(b) Interfering with the efforts of said Union to negotiatefor or represent employees as an exclusive collective-bargainingrepresentative, or in any like or related manner interfering withemployee efforts at self-organization.2.Take the following affirmative action which is necessaryto effectuate the policies of the Act:APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees that-WE WILL NOT refuse to bargain collectively with Local430 International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America as the exclusivecollectivebargaining representative of all our followingemployees.All truck drivers, warehousemen, and mechanics in-cluding the warehouse clerk, leader, receiving clerk andextra drivers, but excluding all other employees, officeclerical employees, guards and supervisors as defined inthe Act.WE WILL NOT interfere with the efforts of the Union tonegotiateforor represent employeesasanexclusivecollective bargaining representative, or in any like or relatedmanner interfere with employee efforts at self-organizationor bargaining. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL bargain collectively with the Union as exclusivecollective bargaining representative of the employees in theappropriate unit and if an understanding is reached we willsign a contract with the Union.EL- GE POTATO CHIPCOMPANY, INC(Employer)This Notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced orcovered by any other materialIf employees have any question concerning this notice orcompliance with its provisions, they may communicate direct-lywith the Board's Regional Office, 1700 Bankers SecuritiesBuilding, Walnut & Juniper Streets, Philadelphia, Pennsylvania,Telephone 597--7601.DatedBy(Representative)(Title)